Exhibit 99.1 234 Kingsley Park Drive Fort Mill, South Carolina 29715 News Release TICKER SYMBOL Investor RELATIONS MEDIA RELATIONS (NYSE: UFS) (TSX: UFS) Nicholas Estrela Director Investor Relations Tel.: 514-848-5555 x 85979 David Struhs Vice-President Corporate Services and Sustainability Tel.: 803-802-8031 DOMTAR CORPORATION REPORTS PRELIMINARY THIRD QUARTER 2 Good productivity and lower costs drive solid results (All financial information is in U.S. dollars, and all earnings per share results are diluted, unless otherwise noted). • Third quarter 2015 net earnings of $0.17 per share; earnings before items1 of $0.86 per share • Year-to-date same currency EBITDA in Personal Care 16% higher when compared to 2014 • Completed debt refinancing including a 10-year term loan Fort Mill, October30,2015–Domtar Corporation (NYSE: UFS) (TSX: UFS) today reported net earnings of $11million ($0.17 per share) for the third quarter of 2015 compared to net earnings of $38 million ($0.60 per share) for the second quarter of 2015 and net earnings of $281million ($4.33 per share) for the third quarter of 2014. Sales for the third quarter of 2015 were $1.3billion.
